EXHIBIT 10.4
2009-1 AMENDMENT
TO THE
STEELCASE INC. DEFERRED COMPENSATION PLAN
(Effective as of September 1, 1999)
          This 2009-1 Amendment to the Steelcase Inc. Deferred Compensation Plan
(“Plan”) is adopted by Steelcase Inc.
          Pursuant to Section 6.10 of the Plan, Steelcase Inc. amends the Plan
as follows:
A.
          Effective November 1, 2008, a new Section 5.5 is added as follows:
          5.5 Special Distribution Election
          A Participant may make a special one-time election, no later than
December 31, 2008, to change the date and form of payment of all or a portion of
the Participant’s Deferral Account. A Participant who elects to change the date
or form of distribution of all or a portion of his or her Deferral Account under
this Section 5.5 shall receive his or her distribution as elected, provided that
the date of payment shall be no earlier than January 1, 2009. Notwithstanding
the preceding provisions of this Section 5.5, the current deferral election of a
Participant who elects to change the date or form of distribution of all or a
portion of his or her Deferral Account shall continue in effect for the
remainder of the Plan Year beginning March 1, 2008. In addition, a Participant
who elects to change the date or form of payment of all or a portion of his or
her Deferral Account may still elect to defer a portion of his or her Base
Salary or Bonus to be earned during any Plan Year beginning on or after March 1,
2009 by making an election in accordance with Section 4.1 during the Election
Period applicable to such Plan Year.
B.
          In all other respects, the Plan shall be unchanged.
Signature
          Steelcase Inc. executes this 2009-1 Amendment to the Steelcase Inc.
Deferred Compensation Plan on the date stated below.

            STEELCASE INC.
    Dated: December 22, 2008  By   /s/ Nancy W. Hickey         Nancy W. Hickey 
         

            Its   Senior Vice President         Chief Administrative Officer   
         

